United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 3, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-30822
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

PATRICK CARLOS BRITTON,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC Nos. 00-CV-627 &
                                 96-CR-49-2-C
                       --------------------

Before REAVLEY, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Patrick Carlos Britton, federal prisoner number 24975-034,

was convicted of conspiracy to possess with intent to distribute

cocaine and was sentenced to 121 months of imprisonment.        Britton

seeks a certificate of appealability (COA) to appeal the district

court’s order transferring his successive 28 U.S.C. § 2255

application to this court.

     We must examine the basis of our jurisdiction sua sponte

if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-30822
                                  -2-

1987).   An order transferring a successive 28 U.S.C. § 2255

application to the court of appeals is a non-appealable

interlocutory order.   See Brinar v. Williamson, 245 F.3d 515,

516-18 (5th Cir. 2001).   This court is without jurisdiction to

consider Britton’s appeal.    Accordingly, Britton’s motion for a

COA is DENIED, and the appeal is DISMISSED for lack of

jurisdiction.

     MOTION DENIED; APPEAL DISMISSED.